EXAMINERS’ STATEMENT OF REASONS FOR ALLOWANCE
Claims 41-46, 48-56 and 59-65 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 41-45 and 48-52, the prior art of record herein does not show or teach the active layers of the plurality of switching TFTs being connected together in the manner as recited in the claims and in combination with the other features of the claims.
Regarding claim 46, the prior art of record herein does not show or teach the pixel electrode of one of the OLEDs overlapping the capacitor of the one of the OLEDs in the manner as recited in the claim and in combination with the other features of the claim.
Regarding claims 53-56, 59, 60, 62 and 65, the prior art of record herein does not show or teach plurality of sub-pixels comprising a capacitor and an OLED and further wherein the gate electrodes of the plurality of switching TFTs being connected together by the gate line in the manner as recited in the claims and in combination with the other features of the claims.
Regarding claim 61, the prior art of record herein does not show or teach the single via hole serving the plurality of sub-pixels in the manner as recited in the claim and in combination with the other features of the claims.
Regarding claim 63, the prior art does not show or teach the electrodes for each of the plurality of switching TFTs commonly constitute a common source or drain electrode in the manner as recited in the claims and in common with the other features of the claims.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571)272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992